EXHIBIT 10.3

LINCOLN NATIONAL CORPORATION

Executives’ Severance Benefit Plan

(As effective August 7, 2008)

Section 1.         History, Plan Name and Effective Date.   Effective August 12,
1982, the Board of Directors (the “Board”) of Lincoln National Corporation (the
“Corporation”) established the Lincoln National Corporation Executives’
Severance Benefit Plan (the “Plan”). The following provisions constitute an
amendment, restatement and continuation of the Plan, effective as of August 7,
2008.

Section 2.         Purpose.   The Corporation recognizes that the possibility of
an unforeseen change of control is unsettling to its executives and the
executives of its Affiliates. Therefore, this Plan is established to provide
financial reassurance to the executives determined to be eligible to participate
in the Plan under Section 3 below, the “Executives.” Such financial reassurance
is necessary for the Corporation to continue to: (i) attract, recruit, and
retain such Executives and assure their continuing dedication to their duties
notwithstanding the threat or occurrence of a Change of Control (as defined in
Section 6 below); and (ii) enable the Executives, should the Corporation receive
unsolicited proposals from third parties with respect to its future, to assess
and advise the Board what action on those proposals would be in the best
interests of the Corporation, its shareholders and the policyholders and other
customers of its Affiliates, and to take such action regarding those proposals
as the Board might determine appropriate, without being influenced by the
uncertainties of their own financial situation; and (iii) demonstrate to the
Executives of the Corporation and its Affiliates that the Corporation is
concerned with the welfare of the Executives and intends to assure that loyal
Executives are treated fairly; and (iv) ensure that the Executives are provided
with compensation and benefits upon a Change of Control which meet the
expectations of the Executives.

The Plan is intended to comply with section 409A of the Internal Revenue Code of
1986 as amended (the “Code”), and official guidance issued thereunder.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated, and administered in a manner consistent with these
intentions.

Section 3.         Executives Eligible to Participate.   Eligibility to
participate in the Plan shall be limited to the categories of employees
described in Sections 3(a), 3(b), and 4(b) below. Participating employees of the
Corporation and its Affiliates are referred to as “Executives”:

(a)         Senior Management Committee Members.   Current members of the
Corporation’s Senior Management Committee (or any successor committee having
substantially similar responsibilities) (the “SMC”); and

(b)         Other Designated Employees.   Any additional employees designated by
name to participate in the Plan by the Compensation Committee of the Board (the
“Committee”), or recommended by the Chief Executive Officer of the Corporation
(the “CEO”) and approved by the Committee. A current list of the members of the
SMC, and a list of the individuals described in Section 3(b), shall be
maintained by the Benefits Administrator, and kept on file with the Corporate
Secretary.

Section 4.         Termination of Participation.   Except as provided in
Section 4(b) below, upon termination of participation in the Plan, the Executive
shall thereafter lose entitlement to any benefits under the Plan and all rights
hereunder shall be forfeited.

(a)         Termination of Participation.   Subject to Section 4(b) below, the
following events, if occurring before a Change of Control (as defined in
Section 6), will result in the termination of an Executive’s participation in
the Plan: (i) the date the Executive separates from service with the Corporation
and its Affiliates, (ii) the date the Executive ceases to be an SMC member
without being added as a “Designated Employee” under Section 3(b) above, or
(iii) the date that an Executive, whose participation in the Plan was approved
by the Committee, has his or her participation terminated by the Committee.

(b)         Deemed Participation.   Notwithstanding the foregoing, an Executive
whose participation in the Plan was terminated shall nevertheless be deemed to
have been a participant in the Plan on the date of a Change of Control and shall
be eligible to receive benefits as provided under this Plan if both of the
following requirements are met:

            (i)         The Executive’s termination of participation results
from: (A) involuntarily termination from service with the Corporation and its
Affiliates, other than for Cause (as defined in Section 7(b) below); (B) removal
from the SMC (or any successor committee having substantially similar
responsibilities); or (C) removal by the Committee; and

            (ii)         The Executive’s termination of participation occurs
within the 6 month period immediately preceding the occurrence of a Change of
Control.



--------------------------------------------------------------------------------

Section 5.         Plan Benefits.

(a)         Level of Benefits.   For all Executives, benefits under this Plan
shall be determined based on the designated “Tier” applicable to such Executive:

Tier One:   Executives in Tier One who become entitled to benefits under
Section 7(a) shall be paid a cash lump sum payment, as described in Section 5(b)
below. Tier One Executives shall not be eligible to receive the enhancements
described in Section 8 of the Plan, or any of the benefits described in
Section 9 of the Plan.

Tier Two:   Executives in Tier Two who become entitled to benefits under
Section 7(a) shall be paid a cash lump sum payment, as described in Section 5(b)
below, and shall receive certain enhancements to benefits under certain plans
sponsored by the Corporation, as well as other miscellaneous benefits described
in Section 8 below. Executives in Tier Two shall not be eligible to receive any
of the benefits described in Section 9 of the Plan.

Tier Three:   Executives in Tier Three who become entitled to benefits under
Section 7(a) shall be paid a cash lump sum payment, as described in Section 5(b)
below, shall receive certain enhancements to benefits under certain plans
sponsored by the Corporation, as well as other miscellaneous benefits described
in Section 8 below, and shall receive the benefits described in Section 9 of the
Plan, including eligibility to receive “Gross-Up” payments.

Designations of Executives as Tier One, Tier Two, or Tier Three Executives shall
be set forth on Appendix A attached to this Plan, as amended from time to time
by the Committee.

(b)         Cash Severance Payment.   The amount of the cash severance benefit
paid under this Plan shall be (A) in the case of the CEO of the Corporation, an
amount equal to three (3) times the CEO’s highest annual rate of base salary
during the 12 month period immediately preceding the date that the CEO Separates
from Service, plus three (3) times the CEO’s Target Bonus, and (B), in the case
of all other Executives, an amount equal to two (2) times the Executive’s
highest annual rate of base salary during the 12 month period immediately
preceding the date that the Executive Separates from Service, plus two (2) times
the Target Bonus for such Executive. For purposes of this Plan, “Target Bonus”
equals the higher of: (a) the target annual incentive bonus approved for the CEO
or Executive for the calendar year in which the CEO or Executive Separated from
Service, or (b) the target annual incentive bonus approved for the CEO or
Executive for the year in which the Change of Control occurred.

Section 6.         Change of Control.   As used in this Plan, “Change of
Control” means:

(a)         The acquisition by any individual, entity or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (as defined in Rule
13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more of
(A) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Corporation other than an
acquisition by virtue of the exercise of a conversion privilege, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation, or any entity
controlled by the Corporation, or (D) any acquisition by any entity or
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (A), (B) and (C) of subsection (c) of this Section 6 are satisfied; or

(b)         Individuals who, as of the beginning of any period of two
consecutive years, constitute the Board of Directors of the Corporation (the
“Board”), cease for any reason to constitute at least a majority of the
directors of the Corporation; provided, however, that any individual becoming a
director subsequent to the beginning of such period whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least two-thirds of the Board at the beginning of such period, shall
be considered as though such individual were a member of the Board as of the
beginning of such period, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c)         Consummation of a reorganization, merger or consolidation of the
Corporation, unless, following such reorganization, merger or consolidation,
(A) more than sixty percent (60%) of, respectively, the then outstanding shares
of



--------------------------------------------------------------------------------

common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is immediately thereafter then represented by the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities that were
outstanding immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as the voting power of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, among the holders thereof immediately prior to such reorganization,
merger or consolidation, (B) no Person (excluding the Corporation, any employee
benefit plan or related trust of the Corporation, or such corporation resulting
from such reorganization, merger or consolidation and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation and,
directly or indirectly, twenty percent (20%) or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

(d)         Approval by the shareholders of the Corporation of (A) a complete
liquidation or dissolution of the Corporation or (B) the sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation, with respect to which following such sale or other
disposition (1) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is immediately thereafter then
represented by the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities that were outstanding immediately prior to such
sale or other disposition in substantially the same proportion as the voting
power of the Outstanding Corporation Common Stock and Outstanding Corporation
Voting Securities, as the case may be, among the holders thereof immediately
prior to such sale or other disposition, (2) no Person (excluding the
Corporation and any employee benefit plan or related trust of the Corporation,
or such corporation and any Person beneficially owning, immediately prior to
such sale or other disposition, directly or indirectly, twenty percent (20%) or
more of the Outstanding Corporation Common Stock or Outstanding Corporation
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the Board
at the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition of assets of the Corporation. The
closing of a transaction, as defined in the documents relating to, or as
evidenced by a certificate of any state or federal governmental authority in
connection therewith, approval of which by the shareholders of the Corporation
would constitute a Change of Control under this Section 6(d).

Section 7.         Payment of Severance Benefits.

(a)         General.   If within a two-year period commencing on the date of a
Change of Control (the “Benefit Period”), (i) the Corporation or any Affiliate
terminates the employment of an Executive for any reason other than Cause (as
defined in Section 7(b) below), death, or the Executive’s becoming Disabled, or
(ii) the Executive terminates his employment for Good Reason (as defined in
Section 7(c) below), the Executive shall be entitled to benefits under the Plan.
An Executive who is deemed to be a participant in the Plan on the date of the
Change of Control pursuant to Section 4(b) shall also be entitled to benefits
under the Plan if the Executive’s employment is terminated by the Corporation or
any Affiliate during the Benefit Period or the immediately preceding six months.
For purposes of this Plan, “Disabled” means that the Executive has been
determined to be disabled as defined in the Lincoln National Corporation
Savings & Retirement Plan, effective January 1, 2008.

If an Executive is entitled to benefits under the Plan, the Executive’s cash
severance payment described in Section 5(b) shall be paid in a lump sum within
30 calendar days of the later of the date that the Executive Separates from
Service (within the meaning of Code section 409A) or the date of the Change of
Control. Notwithstanding the foregoing, if the amount is payable upon an
Executive’s Separation from Service and the Executive is a Key Employee as of
his Separation from Service, the lump sum payment will be made on the date that
is six (6) months after the Separation from Service (or, if earlier, the date of
death of the Key Employee). For this purpose, “Key Employee” means an Executive
treated as a “specified employee” under Code section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof). Key Employees shall be determined in accordance with Code section
409A using December 31st as the identification date. A listing of Key Employees
as of an identification date shall be effective for the 12-month period
beginning on the April 1st following the identification date.



--------------------------------------------------------------------------------

(b)         Definition of “Cause.”   The Corporation may terminate an Executive
for Cause during the Benefit Period. For purposes of this Plan, “Cause” means:

(i)         conviction of a felony, or other fraudulent or willful misconduct
materially and demonstrably injurious to the business or reputation of the
Corporation by the Executive; or

(ii)         the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Corporation or one of its
Affiliates (other than such failure resulting from incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to the Executive by the Board or the Chief Executive Officer of the Corporation
which specifically identifies the manner in which the Board or Chief Executive
Officer believes that the Executive has not substantially performed his duties.

For purposes of this Section 7(b), no act or omission to act, on the part of the
Executive, shall be considered “willful” unless such act or omission is the
result of the Executive’s bad faith or acting without reasonable belief that the
Executive’s action or omission was in the best interests of the Corporation. Any
act based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Corporation or based upon the advice of counsel for the
Corporation shall be conclusively presumed to have been taken by the Executive
in good faith and in the best interests of the Corporation. An Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to him and an opportunity for him, together with his counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board the Executive was guilty of conduct set forth above in (i) or (ii) above
and specifying the particulars thereof in detail.

(c)         Termination for “Good Reason.”   The Executive may initiate the
termination of his or her employment for Good Reason during the Benefit Period.
As used in this Plan, “Good Reason” means, without the Executive’s written
consent:

(i)         an adverse and material change in the Executive’s status, positions
or responsibilities as compared to the Executive’s status, position or
responsibilities as in effect prior to such change. Notwithstanding the
foregoing, neither an increase in the scope or number of an Executive’s
responsibilities, nor a change in the Executive’s reporting relationships (e.g.
a change with respect to the person or position to whom the Executive reports or
the individual(s) or position(s) who report to the Executive) shall be
considered an adverse and material change in the Executive’s status or position;

(ii)         a reduction in the amount of either the Executive’s annual base
salary or target annual incentive program (“annual bonus”) opportunity as in
effect on the date she or he became a participant in the Plan, or as the same
may be increased from time to time during the term of the Executive’s
participation in this Plan;

(iii)         the failure to provide or continue in effect materially similar
compensation and benefits, in accordance with the plans, practices, policies and
programs of the Corporation and its Affiliates in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Corporation and its
Affiliates; provided, however, that broad-based changes to the benefit plans of
the Corporation and its Affiliates, affecting a significant portion of the
employees of the Corporation and its Affiliates, shall not be deemed “Good
Reason” under this Section 7;

(iv)         the failure of any successor or assign of the Corporation to assume
and expressly agree to perform the obligations under this Plan;

(v)         any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination (as defined in Section 7(d) below)
and a resolution satisfying the requirements of Section 7(b) above; and for
purposes of this Plan, no such purported termination shall be effective; or

(vi)         any request by the Corporation or any Affiliate that the Executive
participate in an unlawful act.

Anything in this Plan to the contrary notwithstanding, a termination of
employment initiated by the CEO for any reason during the Benefit Period shall
be deemed to be a termination for “Good Reason” for all purposes of this Plan.



--------------------------------------------------------------------------------

(d)         Notice of Termination.   Any termination by the Corporation for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party given by hand delivery, registered or certified
mail, return receipt requested, postage prepaid, to the last known home address
of the Executive or to the address of the principal office of the Corporation,
copy to the General Counsel. For purposes of this Plan, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
date of termination is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty (30) days after
the giving of such notice). The failure by the Executive or the Corporation to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Corporation, respectively, hereunder, or preclude the
Executive or the Corporation, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Corporation’s rights hereunder.

(e)         Future Covenants.   As a condition to the receipt of any payments or
benefits under this Plan, the Executive agrees to use his or her best efforts
and utmost diligence to guard and protect such confidential information and
trade secrets acquired during his or her tenure with the Corporation and its
Affiliates. Furthermore, the Executive agrees that, for a period of (2) two
years following his or her termination date, that the Executive will not
directly or indirectly hire, manage, solicit or recruit any financial planners,
agents, salespeople, financial advisors or employees of the Corporation or its
Affiliates. Finally, the Executive agrees not to disparage the Corporation or
its Affiliates, or any of its financial planners, agents, salespeople, financial
advisors or employees.

Section 8.         Benefit Enhancements & Coordination with Other Plans.

(a)         In the event that benefits are payable under this Plan to a Tier Two
or Tier Three Executive in accordance with Section 7(a) above, the Executive
shall be paid:

            (i)         for each completed performance period, all amounts due
to the Executive under any annual or long-term performance cycle incentive plans
of the Corporation or any Affiliate (or successor plans) in which the Executive
participated immediately before his or her Separation from Service, as provided
in any such plan; and

            (ii)         for each performance period in progress, any award
amount under an annual or long-term performance cycle incentive plan of the
Corporation or any Affiliate (or successor plans) in which the Executive
participated immediately before his or her Separation from Service shall be
based on the greater of actual results through the most recently completed
fiscal quarter or the targeted amount through such quarter, and shall be
pro-rated based on the date of the Executive’ Separation from Service.

            Amounts payable under this Section 8(a) based on an annual
performance cycle incentive plan shall be paid as of the earlier of (1) the
normal date for payment under the Plan, or (2) the date the Executive terminates
employment, if the Executive terminates employment before the completion of the
annual cycle. Amounts payable under this Section 8(a) based on a long-term
performance cycle incentive plan shall be paid as of the earlier of (1) the
normal date of payment under the Plan, or (2) the Executive’s Separation from
Service. Notwithstanding the foregoing, if a pro-rated long-term performance
cycle incentive is payable upon the Executive’s Separation from Service and the
Executive is a Key Employee as of his Separation from Service, the lump sum
payment will be made on the date that is six (6) months after the Executive’s
Separation from Service (or, if earlier, the date of death of the Key Employee).

(b)         In the event benefits are payable under this Plan to a Tier Two or
Tier Three Executive in accordance with Section 7(a) above, the Executive shall
be reimbursed for any premiums paid by the Executive for continuation of
coverage under COBRA with respect to any benefit plans maintained by the
Corporation or any Affiliate for which the Executive is eligible to elect COBRA
coverage and does elect COBRA coverage. For purposes of determining eligibility
service for retiree medical and dental coverage, an Executive shall include as
service with the Corporation the period during which severance is paid under the
Corporation’s broad-based severance plan: the Lincoln National Corporation
Severance Pay Plan.

(c)         In the event benefits are payable under this Plan to a Tier Two or
Tier Three Executive in accordance with Section 7(a) above, such Executive shall
be entitled to reasonable outplacement services, the scope and provider of which
shall be selected by the Executive in his sole discretion, at the sole expense
of the Corporation as incurred to a maximum of 15% of the Executive’s highest
annual rate of base salary during the 12 month period immediately preceding the
Executive’s termination of employment. Such outplacement costs shall be incurred
no later than the end of the second year following the year the Executive



--------------------------------------------------------------------------------

Separates from Service. Any reimbursements under this Section 7(c) shall be made
as soon as practicable after incurred but no later than the end of the third
year following the year the Executive Separates from Service.

(d)         No Executive (Tier One, Tier Two or Tier Three Executives) receiving
any benefit under this Plan shall be entitled to receive any severance payment
under any other severance plan, severance program, severance arrangement or
employment agreement sponsored by or entered into by the Corporation, except to
the extent the plan, program, agreement or arrangement specifically provides
otherwise. Notwithstanding the foregoing, Executives participating in this Plan
may be eligible to receive payments under the Lincoln National Corporation
Severance Pay Plan. Any payments made to an Executive under the Lincoln National
Corporation Severance Pay Plan shall reduce, on a dollar-per-dollar basis, the
amount of cash payment due to such Executive under this Plan.

(e)         Except as otherwise provided in this Section 8, the Executive’s
rights under any other benefit plan maintained by the Corporation or any
Affiliate (or successor) shall be governed by the terms of that plan as in
effect on the day immediately preceding the Change of Control.

Section 9.         Certain Additional Payments by the Corporation.

(a)         Anything in this Plan to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Corporation to or
for the benefit of an Executive designated as a Tier Three Executive in
accordance with Section 5(a) above (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Section 9) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 9(a), if it shall be determined that an Executive would otherwise be
entitled to a Gross-Up Payment, but that the Payments otherwise payable would
not be subject to the Excise Tax if such Payments were reduced by an amount that
is less than 10% of the portion of such Payments that would be treated as
“parachute payments” under Section 280G of the Code, then the amounts payable to
the Executive under this Plan shall be reduced (but not below zero) to the
maximum amount that could be paid to the Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to the
Executive. The reduction shall result in a decrease in the payments under
Section 5. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Plan (and no other Payments) shall be reduced. If the
reduction of the amounts payable hereunder would not result in a reduction of
the Payments to the Safe Harbor Cap, no amounts payable under this Plan shall be
reduced pursuant to this provision.

(b)         Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment, the reduction of
Payments to reach the Safe Harbor Cap, and the assumptions to be utilized in
arriving at such determination, shall be made by Ernst & Young or such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Corporation and the Executive within a reasonable
period of time beginning with the Accounting Firm’s receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Corporation or the Executive. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control or the Corporation, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 9, shall be paid by the Corporation to the Executive as soon as
administratively practicable after receipt of the Accounting Firm’s
determination, but in no event sooner than benefits are paid to the Executive
generally under Section 7(a). If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with a written
opinion that the Executive will not incur a negligence or similar penalty for
failure to report any Excise Tax on the Executive’s applicable federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Corporation and the Executive. In the event that the Corporation exhausts its
remedies pursuant to Section 9(c) below and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive.



--------------------------------------------------------------------------------

(c)         The Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Corporation of the Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than ten (10) business days after the Executive
is informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gave such notice to the Corporation (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Corporation notifies the Executive in writing prior
to the expiration of such period that it desires to contest such claim, the
Executive shall:

(i)         give the Corporation any information reasonably requested by the
Corporation relating to such claim,

(ii)         take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including;
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

(iii)         cooperate with the Corporation in good faith to contest such
claim, and

(iv)         permit the Corporation to participate in any proceedings relating
to such claim,

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest, deemed interest with respect to
interest-free advances, and penalties) incurred in connection with such contest
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Corporation shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall advance the amount of
such payment to the Executive, on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Corporation’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d)         If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of Section 9(c)) promptly pay to
the Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Corporation pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

(e)         Any payment made to or on behalf of an Executive under this
Section 9 shall be made in compliance with Code section 409A and by the end of
the year following the year that the related taxes are remitted to the
applicable taxing authority.

Section 10.         Reimbursement of Legal Fees.   The Corporation shall pay
directly or reimburse an Executive (at the Executive’s option) for any and all
legal fees and expenses incurred by such Executive relating to the enforcement
or enforceability of any obligations of the Corporation and its Affiliates under
the Plan or relating to enjoining the Board from amending the Plan in a manner
which is inconsistent with Section 14; provided, however, that an Executive
shall be required to repay any such amounts to the Corporation to the extent
that a court issues a final and non-appealable order setting forth the
determination that the position taken by the Executive was frivolous or advanced
by the Executive in bad faith. Such payments and reimbursements shall be made
each quarter as submitted.



--------------------------------------------------------------------------------

Section 11.         Confidential Information.   Each Executive who receives a
severance benefit under this Plan agrees to retain in confidence any secret or
confidential information known to him relating to the Corporation, its
Affiliates and their respective businesses, which shall have been obtained by
the Executive during his employment by the Corporation or any of its Affiliates
and shall not be or become public knowledge (other than by acts of the Executive
or a representative of the Executive in violation of this Plan). After
termination of the Executive’s employment with the Corporation or any of its
Affiliates, the Executive shall not, without prior written consent of the
Corporation or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In no event shall a violation or an
asserted violation of the provisions of this Section 11 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Plan.

Section 12.         Right or Title to Funds.   In the event of a Change of
Control, the Corporation shall immediately set aside, earmark, and contribute to
a trust sufficient funds in cash to pay for any obligations it may have under
this Plan as determined by the Accounting Firm, including no less than
$5,000,000.00 to satisfy any obligation of the Corporation under Section 10, to
a Grantor Trust within the meaning of subpart E, part I, subchapter J, chapter
1, subtitle A of the Code. An Executive, and any successor in interest to such
Executive, shall be and remain a general creditor of the Corporation with
respect to any promises to pay under this Plan in the same manner as any other
creditor who has a general claim for an unpaid liability, provided, however,
that the Executive shall have such rights against assets held in the Grantor
Trust that are provided in such Grantor Trust agreement. The Corporation shall
not make any loans or extend credit to an Executive that will be offset by
benefits payable under this Plan.

Section 13.         Binding Plan.   The obligations under this Plan shall be
binding upon and inure to the benefit of an Executive, his or her beneficiary or
estate, the Corporation and any successor to the Corporation.

Section 14.         Amendment, Suspension or Termination of Plan.   This Plan
may be amended at any time and from time to time by and on behalf of the
Corporation by the Board, but no amendment shall operate to give the Executive,
either directly or indirectly, any interest whatsoever in any funds or assets of
the Corporation, except the right upon fulfillment of all terms and conditions
hereof, as such terms and conditions may be amended, to receive the payments
herein provided. No amendment, suspension or termination of this Plan shall
operate in any way to reduce, diminish, or adversely affect any of the benefits
provided to any Executive if such amendment, suspension or termination (i) arose
by action of the Corporation in connection with or anticipation of a Change of
Control, (ii) occurs coincident with a Change of Control, or (iii) occurs after
a Change of Control has occurred. Any such amendment, suspension, or termination
that occurs within the six (6) month period before a Change of Control is
presumed to have been in anticipation of such Change of Control.

Section 15.         Plan Administrator.   The Plan shall be administered by the
Benefits Administrator. The Benefits Administrator shall be the Corporation’s
current or acting Senior Vice President of Human Resources, unless and until the
Board delegates this authority elsewhere. The Benefits Administrator shall have
full authority to interpret the Plan, resolve issues pertaining to Plan
eligibility, determine benefits payable under the Plan, and take whatever
actions are, in the sole discretion of the Benefits Administrator, necessary to
or desirable for such administration, including, but not limited to:
(a) establishing administrative rules consistent with the provisions of the
Plan, (b) delegating the responsibilities of the Benefits Administrator to other
persons, and (c) retaining the services of lawyers, accountants, or other third
parties to assist with the administration of the Plan.

Section 16.         No Effect on Employment.   This Plan shall supplement and
shall neither supersede any other contract of employment, whether oral or in
writing, between the Executive and the Corporation or any Affiliate, nor affect
or impair the rights and obligations of the Executive and the Corporation or any
Affiliate, respectively, thereunder; and nothing contained herein shall impose
any obligation on the Corporation or Affiliate to continue the employment of the
Executive.

Section 17.         No Waiver.   Neither the failure nor the delay on the part
of the Executive in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, nor shall any single or partial exercise of
any such right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privilege hereunder. No remedy conferred
hereunder is intended to be exclusive of any other remedy and each shall be
cumulative and shall be in addition to every other remedy now or hereafter
existing at law or in equity.

Section 18.         Definitions and Rules of Construction.   Except where the
context clearly indicates to the contrary, the following terms have the meanings
specified:



--------------------------------------------------------------------------------

(a)         “Affiliate” means any corporation that directly or indirectly
controls or is controlled by or is under common control with the Corporation.
For purposes of this definition control means the power to direct or cause the
direction of the management and policies of a corporation through the ownership
of voting securities.

(b)         This Plan may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

(c)         The headings in this Plan are for purposes of reference only and
shall not limit or otherwise affect any of the terms hereof.



--------------------------------------------------------------------------------

Appendix A

LNC Executives’ Severance Benefit Plan

Designation of Executives into Tiers

(Effective August 6, 2008)

Tier Three*

 

* All of the Corporation’s SMC members participate in Tier Three—this list is
automatically updated to include new SMC members and to exclude former SMC
members